THE        ATTORNES           GENERAL
                        OF TEXAS




                      April 28,, 1969


Honorable Joe Resweber                  Opinion No. M- 382
County Attorney
Harris County Courthouse                Re:   Reaponslblllty for the
Houston, Texas 77002                          actual administration
                                              and operation of the
                                              Federal Food Stamp
                                              Program at the county
Dear Mr. Resweber:                            level.
         You have requested an opinion on the following ques-
tions:
         "Does the responsibility for the actual
    administration and operation of the federal
    food stamp program at the county level lie
    with the Texas State Department of Public
    Welfare or with the Commlssloners Court of
    the County in which the implementation of
    such plan is desired? May the County, acting
    by and through Its Commissioners Court, op-
    erate and administer the local offices or
    centers needed to effect the dletrlbutlon
    of the federally BpOnSOrSd food stamps,
    rather than permit or relinquish to the
    Texas State Department of Public Welfare
    the responsibility or authority for the
    operation and admlnlstratlon of such county-
    level centers, while bearing the financial
    buruen of same?"
          "The Food Stamp Act of 1964" places responsibility
for the actual operation and admlnlstratlon of the program on
the Texas State Department of Public Welfare; consequently, Harris
County may not operate and administer the local offices or centers
needed to effect the distribution of the federally BpOnSOred food
stamps.
          "The Food Stamp Act of 1964" Is codified In 7 U.S.C.A.,
Sections 2012 and following. The "Act" requires that the "State
                            -1889-
Hon. Joe Resweber, page 2 (M-382)


Agency" be the body to determine the plan of operation to be
used, and that the "State Agency" will be responsible to the
Federal Government. "State Agency" Is defined as the agency
of the State government which has the responslblllt,yfor the
administration of the federally aided public assistance pro-
grams. 7 U.S.C.A., Section 2012(h). The Texas State   Depart-
ment of Public Welfare Is the agency provided by State law
which meets that deflnltlon. Article 695c, Section 7, Vernon's
Civil Statutes provides:
          "The State Department of Public Welfare
     Is hereby designated as the State agency to
     cooperate~wlth the Federal Government In the
     proper administration and distribution of
     Federal surplus commodities and any other
     Federal resources now on hand and available,
     or that may be provided In the future. The
     State Department is hereby designated as the
     State agency to administer or supervise referrals
     and certifications to the Works Project Admlnls-
     tratlon, the National Youth Admlnlstratlon and
     the Civilian Conservation Corps. The State
     Department may cooperate with any city or county
     in any manner deemed necesealr;y
                                    for the proper
     operation of these programs.
          Article 695c, Section 7 is ample authority for the
State Department of Public Welfare to act. In addition to the
last sentence of Section 7, above, Article 69%, Section 39,
appears specifically to provide for county funding of programs
to be operated in the county by the State.
          "The Food Stamp Act of 1964" requires the "State
Agency" to obtain approval of a plan of operation from the
U.S. Department of Agriculture, formulated In accord with
Federal regulations; and the statute, 7 U.S.C.A., Section 2019
(e), states that the plan of operation:
          II
           . . .shall provide, among such provisions
     as may by regulation be requfred, the following:
     (1) the specific standards to be used In de-
     termining the ellglbllity of applicant house-
     holds; (2) that the State agency shall under-
     take the certification of applicant households
     In accordance with the general procedures and
     personnel standards used by them in the cer-
     tification of applicants for benefits under


                           -1890-a
Hon. Joe Resweber, page 3 (M-382)


    the federally aided public assistance pro-
    grams; (3) safeguards which restrict the
    use or disclosure of Information obtained
    from applicant households to persons directly
    connected with the administration or enforce-
    ment of the provisions of this chapter or the
        latlons Issued pursuant to this chapter; and
    'iv for the submission of such reports and
    other lnf$rmatlon as may from time to time be
    required.
          The contract tendered to Harris County appears to
comply with the regulations published In the Federal Register.
30 F.R. 4315, April 2, 1965; 30 F.R. 8155, June 25, 1965; 30
F.R. 13132, October 15, 1965. The plan furnished Harris
County Is the State plan approved by the Federal Government.
          The legislative history of "The Food Stamp Act of
1964” attests that the "State Agency” Is responsible for
operation and administration of the program made available
by the Act. U. S. Code and Administrative News, 88th Cong.
1964, p. 3275, et seq.
          The State Department of Public Welfare may, If It
desires, delegate ministerial responsibility for the actual
sale and Issuance of the food stamps to another agency of
State government, local government agencies, or to banks. The
State Department of Public Welfare may not delegate respon-
sibility for determining what households may participate In
the plan.
          Article 2351, Section 17, Vernon's Civil Statutes,
does not appear to be relevant to the question under considera-
tion. This statute appears to be enabling legislation for a
previous Federal program which Is no longer In effect. Section
17 was added 'to Article 2351 by Acts 1941, 47 Leg., p. 204,
Ch. 146, Section 1. Its purpose as stated In Its title was
to allow counties:
          I,    .to create a revolving fund or funds
         .ti ild and assist In carrying out the pur-
     ,oies and provisions of an Act of Congress.
     pertaining to the distribution of commoditiei '
     0 . .under direction of the Department of Ag-
     riculture."
          This earlier Federal law apparently required co-
operation of counties beCaUBe    the emergency clause states in
part:
                              -1891-
Hon. Joe Resweber, page 4 (H-382)


             . .and the fact that said Act requires
     coopektlon of counties or munlclpalltles. . .
     emergency. . .'
          The history of "The Food Stamp Act of 1964”, U. S.
Code, Cong. and Admin. News, 88th Cong. 1964, p. 3276, Indicates
that this earlier food stamp program was operated from 1939 .
until 1943. From 1943 until cotronencementof the pilot pro-
grams of 1959, which lead to the 1964 Act, there was no food
stamp program.
                    SUMMARY
          (1) The actual administration and opera-
     tion of the Federal food stamp program is the
     exclusive responsibility of the State Depart-
     ment of Public Welfare because of the specific
     provisions of Federal law. ?he Food Stamp
     Act of 1964.”
          (2) 'The Food Stamp Aot of 1964” will not
     permit the County Commissioners Court to operate
     and administer the local offices or centers
     needed to effect the distribution of the federally
     sponsored food stamps.
          (3) Article 2351, Section 17, Virnon's
     Civil Statutes, is enabling legislation for a
     Federal Act, now repealed, and haa no relevance
     to 'The Food Stamp Act of 1964.”




                                     General of Texas

Prepared by Samuel D. MoDtinlel
Assistant Attorney Oeneral
APPROVED:
OPINION COMMITTEE




                           - 1892-
Hon. Joe Resweber, page 5 (M-3%?)


Kerns Taylor, Chairman,
George Kelton, Vice-Chairman
John Banks
Bill Allen
Fielding Early
Arthur Sandlin

W. V. GEPPERT
Staff Legal Assistant
HAWTHORNE PHILLIPS,
Executive Assistant




                           -1893-